



Exhibit 10.1








LYONDELLBASELL INDUSTRIES
LONG‑TERM INCENTIVE PLAN
1.
Plan. LyondellBasell Industries N.V. (the “Company”) previously established the
LyondellBasell Industries 2010 Long-Term Incentive Plan, effective as of April
30, 2010 (the “Original Date”). The Company hereby amends and restates such Plan
effective as of May 31, 2019 (the “Effective Date”), as set forth herein, and
renames the Plan as the LyondellBasell Industries Long-Term Incentive Plan (the
“Plan”).

2.
Objectives. The purpose of the Plan is to further the interests of the Company
and its shareholders by providing incentives in the form of Awards to employees
and directors who can contribute materially to the success and profitability of
the Company. Such Awards will recognize and reward outstanding performances and
individual contributions and give Participants in the Plan an interest in the
Company parallel to that of the shareholders, thus enhancing the proprietary and
personal interest of such Participants in the Company’s continued success and
progress. This Plan will also enable the Company to attract and retain such
employees and directors.

3.
Definitions. As used herein, the terms set forth below shall have the following
respective meanings:

“Affiliate” means any person or entity that directly or indirectly controls, is
controlled by or is under common control with the Company.
“Award” means an Employee Award or a Director Award.
“Award Agreement” means one or more Employee Award Agreements or Director Award
Agreements.
“Board” means the Board of Directors of the Company.
“Cash Award” means an award denominated in cash.
“Cause” means, in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) the Company or an Affiliate having "cause" to
terminate a Participant’s employment or service, as defined in any employment or
consulting agreement between the Participant and the Company or Affiliate in
effect at the time of such termination or (ii) in the absence of any such
agreement or definition therein, (A) the Participant’s conviction for, plea of
guilty or nolo contendere to a felony or its equivalent in accordance with local
laws, (B) the Participant’s commission of a material act or omission involving
dishonesty or fraud in the course of a Participant's duties to the Company or an
Affiliate, (C) the Participant’s conduct that brings or is reasonably likely to
bring the Company or an Affiliate into public disgrace or disrepute and that
affects the Company’s or any Affiliate’s business in any material way, (D) the
Participant’s continuing and willful failure to perform duties as reasonably
directed by the Company or Affiliate (which if curable, is not cured within 10
days after written notice thereof is provided to the Participant) or (E) the
Participant’s gross negligence or willful misconduct with respect to the Company
or its Affiliates (which, if curable, is not cured within 10 days after written
notice thereof is provided to the Participant). Any determination of whether
Cause exists shall be made by the Committee in its sole discretion, and
following a Change of Control such determination shall not be subject to
delegation pursuant to Paragraph 7.
“Change of Control” is defined in Attachment A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Reference to the Code shall be deemed to include any regulations or other
interpretive guidance.
“Committee” means the Compensation Committee or any committee designated
pursuant to Paragraph 7.





--------------------------------------------------------------------------------




“Common Stock” means the Class A ordinary shares of LyondellBasell Industries
N.V., par value €0.04 per share.
“Company” means LyondellBasell Industries N.V., and any successor entity.
“Compensation Committee” means the Compensation Committee of the Board or any
successor committee of the Board that is designated by the Board to administer
certain portions of the Plan.
“Director” means an individual serving as a member of the Board.
“Director Award” means the grant of any Option, SAR, or Stock Award, whether
granted singly or in combination, to a Participant who is a Nonemployee Director
pursuant to such applicable terms, conditions, and limitations (including
treatment as a Performance Award) as may be established in order to fulfill the
objectives of the Plan.
“Director Award Agreement” means one or more agreements between the Company and
a Nonemployee Director setting forth the terms, conditions, and limitations
applicable to a Director Award.
“Dividend Equivalents” means an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable to
shareholders of record on a like number of shares of Common Stock. Dividend
Equivalents shall not be provided with respect to any Award granted hereunder,
except to the extent specifically provided under an Award Agreement and subject
to the terms thereof.
“Employee” means any regular employee of a Participating Employer, including any
such individual who is assigned to work for a joint venture with an Affiliate.
“Employee Award” means the grant of any Option, SAR, Stock Award, or Cash Award,
whether granted singly or in combination, to an Employee pursuant to such
applicable terms, conditions, and limitations (including treatment as a
Performance Award) as may be established in order to fulfill the objectives of
the Plan.
“Employee Award Agreement” means one or more agreements between the Company and
an Employee setting forth the terms, conditions, and limitations applicable to
an Employee Award.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
final closing sales price per share of the Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported, (ii) if shares of Common Stock are not so listed,
the mean between the closing bid and asked price on that date, or, if there are
no quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board, or, if not
reported by the OTC Bulletin Board, by Pink OTC Markets Inc., or (iii) if none
of the above are applicable, the fair market value of a share of Common Stock as
determined in good faith by the Committee in a manner that complies with the
requirements of Section 409A of the Code, if applicable.
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the grant date of the original
award.
“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.
“Nonemployee Director” means an individual serving as a member of the Board who
is not an Employee.





--------------------------------------------------------------------------------




“Non-Qualified Performance Award” means a Performance Award that is not intended
to qualify as qualified performance based compensation under Section 162(m) of
the Code, as described in Paragraph 8(e)(i) of this Plan.
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Grant Price.
“Participant” means an Employee or a Director to whom an Award has been granted
under this Plan.
“Participating Employer” means the Company, together with any Affiliate of the
Company whose Employees are included in the Plan upon authorization of the
Committee.
“Performance Award” means an award pursuant to this Plan, including any Option,
SAR, Stock Award, or Cash Award, that is subject to the attainment of one or
more Performance Goals.
“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.
“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance based
compensation under Section 162(m) of the Code, as described in Paragraph
8(e)(ii) of this Plan.
“Restricted Stock” means any shares of Common Stock that are restricted or
subject to forfeiture provisions.
“Restricted Stock Unit” means a Stock Unit that is restricted or subject to
forfeiture provisions.
“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to or evidenced by such Award is no longer
restricted or subject to forfeiture provisions.
“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case, as determined by the
Committee.
“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock or Restricted Stock Units.
“Stock-Based Award Limitations” has the meaning set forth in Paragraph 5.
“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value (as determined by
the Committee).
4.
Eligibility.

a.
Employees. All Employees are eligible for the grant of Employee Awards under
this Plan in the discretion of the Committee. The Committee in its sole
discretion shall designate Employees to be Participants by granting Awards under
this Plan. The Committee may grant an Employee Award to an individual whom it
expects to become an Employee within the following six months, with the Employee
Award subject to the individual’s actually becoming an Employee within that
time, and subject to other terms and conditions the Committee establishes.

b.
Directors. Nonemployee Directors are eligible for the grant of Director Awards
under this Plan. The Board in its sole discretion shall designate Nonemployee
Directors to be Participants by granting Awards under this Plan.






--------------------------------------------------------------------------------




c.
General. The granting of an Award under the terms of this Plan does not confer
upon any Participant any right to any future Award. There is no obligation for
uniformity among Participants.

5.
Common Stock Available for Awards. Subject to the provisions of Paragraph 19
hereof, no Award shall be granted if it shall result in the aggregate number of
shares of Common Stock issued under the Plan plus the number of shares of Common
Stock covered by or subject to Awards then outstanding under this Plan (after
giving effect to the grant of the Award in question) to exceed 22,000,000.

The number of shares of Common Stock that are the subject of Awards under this
Plan that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Common Stock or in a manner such that all or some of the shares
covered by an Award are not issued to a Participant or are exchanged for Awards
that do not involve Common Stock, shall again immediately become available for
Awards hereunder. Shares of Common Stock that are used or withheld to satisfy
the Grant Price or tax obligations shall, notwithstanding anything herein to the
contrary, not be available again for Awards hereunder. Shares of Common Stock
delivered under the Plan as an Award or in settlement of an Award issued or made
(a) upon the assumption, substitution, conversion, or replacement of outstanding
awards under a plan or arrangement of an entity acquired in a merger or other
acquisition or (b) as a post-transaction grant under such a plan or arrangement
of an acquired entity shall not reduce or be counted against the maximum number
of shares of Common Stock available for delivery under the Plan, to the extent
that the exemption for transactions in connection with mergers and acquisitions
from the shareholder approval requirements of the New York Stock Exchange for
equity compensation plans applies. The Committee may from time to time adopt and
observe such rules and procedures concerning the counting of shares against the
Plan maximum or any sublimit as it may deem appropriate, including rules more
restrictive than those set forth above to the extent necessary to satisfy the
requirements of any national stock exchange on which the Common Stock is listed
or any applicable regulatory requirement. The Board and the appropriate officers
of the Company are authorized to take from time to time whatever actions are
necessary, and to file any required documents with governmental authorities,
stock exchanges, and transaction reporting systems to ensure that shares of
Common Stock are available for issuance pursuant to Awards. Shares of Common
Stock delivered by the Company in settlement of Awards may be authorized and
unissued shares, shares held in the treasury of the Company, shares purchased on
the open market or private purchase, or a combination of the foregoing.
Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder:
a.
No Employee may be granted during any calendar year Awards consisting of Options
or SARs that are exercisable for more than 5,000,000 shares of Common Stock;

b.
No Employee may be granted during any calendar year Stock Awards covering or
relating to more than 1,000,000 shares of Common Stock (the limitation set forth
in this clause (b), together with the limitation set forth in clause (a) above,
being hereinafter collectively referred to as the “Stock-Based Award
Limitations”); and

c.
No Employee may be granted Cash Awards that are intended to constitute Qualified
Performance Awards having a maximum payment value in any calendar year in excess
of $10,000,000.

6.
Administration.

a.
This Plan shall be administered by the Committee, except as otherwise provided
herein.






--------------------------------------------------------------------------------




b.
Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee shall also have full and exclusive
power to interpret this Plan and to adopt such rules, regulations, and
guidelines for carrying out this Plan as it may deem necessary or proper.
Subject to Paragraph 12 herein, the Committee may, in its discretion, provide
for the extension of the exercisability of an Employee Award, accelerate the
vesting or exercisability of an Employee Award, eliminate or make less
restrictive any restrictions applicable to an Employee Award, waive any
restriction or other provision of this Plan (insofar as such provision relates
to Employee Awards) or an Employee Award, or otherwise amend or modify an
Employee Award in any manner that is either (i) not adverse to the Participant
to whom such Employee Award was granted (including in a manner which could
result in accelerated or additional tax under Section 409A of the Code) or (ii)
consented to by such Participant. Notwithstanding anything herein to the
contrary, without the prior approval of the Company’s shareholders, Options or
SARs issued under the Plan will not be repriced, replaced, or regranted through
cancellation or by decreasing the exercise price of a previously granted Option
or SAR, except as expressly provided by the adjustment provisions of Paragraph
19. The Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee in the interpretation and administration of this Plan
shall lie within its sole and absolute discretion and shall be final,
conclusive, and binding on all parties concerned.

c.
No member of the Committee or officer of the Company to whom the Committee has
delegated authority in accordance with the provisions of Paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee, or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct, bad faith, or as expressly provided by statute.

d.
The Board shall have the same powers, duties, and authority to administer the
Plan with respect to Director Awards as the Committee retains with respect to
Employee Awards.

7.
Delegation of Authority. Following the authorization of a pool of cash or shares
of Common Stock to be available for Awards, the Board or the Committee may
authorize a committee of one or more members of the Board, or one or more
officers of the Company, to grant individual Employee Awards from such pool
pursuant to such conditions or limitations as the Board or the Committee may
establish consistent with applicable law. The Committee may delegate to the
Chief Executive Officer and to other employees of the Company its administrative
duties under this Plan (excluding its granting authority for Awards, other than
pursuant to authorization of a pool,) pursuant to such conditions or limitations
as the Committee may establish. The Committee may engage or authorize the
engagement of a third party administrator to carry out administrative functions
under the Plan.

8.
Employee Awards.

The Committee shall determine the type or types of Employee Awards to be made
under this Plan and shall designate from time to time the Employees who are to
be the recipients of such Awards. Each Employee Award shall be embodied in an
Employee Award Agreement, which shall contain such terms, conditions, and
limitations as shall be determined by the Committee in its sole discretion and,
if required by the Committee, shall be signed by the Participant to whom the
Employee Award is granted and signed for and on behalf of the Company. Employee
Awards may consist of those listed in this Paragraph 8 and may be granted singly
or in combination. Employee Awards may also be granted in combination with, in
replacement of (subject to the last sentence of Paragraph 17), or as
alternatives to, grants or rights under this Plan or any other employee plan of
the Company or any Participating Employer, including the plan of any acquired
entity. Subject to the immediately following Clauses a. and b., an Employee
Award may provide for the grant or issuance of additional, replacement, or
alternative Employee Awards upon the occurrence of specified events, including
the exercise of the original Employee Award granted to a Participant. All or
part of an Employee Award may





--------------------------------------------------------------------------------




be subject to conditions established by the Committee, which may include, but
are not limited to, continuous service with the Company and the Participating
Employers, achievement of specific business objectives, items referenced in
Clause e. below, and other comparable measurements of performance. Upon the
termination of employment by a Participant who is an Employee, any unexercised,
deferred, unvested, or unpaid Employee Awards shall be treated as set forth in
the applicable Employee Award Agreement or as otherwise specified by the
Committee. Notwithstanding the foregoing, any Award that constitutes a “stock
right” within the meaning of Section 409A of the Code shall only be granted to
Participants with respect to whom the Company is an “eligible issuer of service
recipient stock” under Section 409A of the Code.
a.
Options. An Employee Award may be in the form of an Option. The Grant Price of
an Option shall be not less than the Fair Market Value of the Common Stock
subject to such Option on the Grant Date. The term of the Option shall extend no
more than 10 years after the Grant Date. Options may not include provisions that
“reload” the Option upon exercise. Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any Options awarded to
Employees pursuant to this Plan, including the Grant Price, the term of the
Options, the number of shares subject to the Option, and the date or dates upon
which they become exercisable, shall be determined by the Committee.

b.
Stock Appreciation Rights. An Employee Award may be in the form of an SAR. On
the Grant Date, the Grant Price of an SAR shall be not less than the Fair Market
Value of the Common Stock subject to such SAR. The exercise period for an SAR
shall extend no more than 10 years after the Grant Date. SARs may not include
provisions that “reload” the SAR upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SARs
awarded to Employees pursuant to this Plan, including the Grant Price, the term
of any SARs, and the date or dates upon which they become exercisable, shall be
determined by the Committee.

c.
Stock Awards. An Employee Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee.

d.
Cash Awards. An Employee Award may be in the form of a Cash Award. The terms,
conditions, and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.

e.
Performance Awards. Without limiting the type or number of Employee Awards that
may be made under the other provisions of this Plan, an Employee Award may be in
the form of a Performance Award. The terms, conditions and limitations
applicable to any Performance Awards granted to Participants pursuant to this
Plan shall be determined by the Committee. The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met,
will determine the value and/or amount of Performance Awards that will be paid
out to the Participant and/or the portion of an Award that may be exercised.

i.
Non-Qualified Performance Awards. Performance Awards granted to Employees that
are not intended to qualify as qualified performance based compensation under
Section 162(m) of the Code shall be based on achievement of such goals and be
subject to such terms, conditions and restrictions as the Committee shall
determine.






--------------------------------------------------------------------------------




ii.
Qualified Performance Awards. Performance Awards granted to Employees under this
Plan that are intended to qualify as qualified performance based compensation
under Section 162(m) of the Code (other than Options and SARs) shall be paid,
vest or otherwise become deliverable solely on account of the attainment of one
or more objective Performance Goals established by the Committee prior to the
earlier to occur of (x) 90 days after the commencement of the period of service
to which the Performance Goal relates or (y) the lapse of 25% of the period of
service (as scheduled in good faith at the time the goal is established), and in
any event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. The business criteria that will be used to
establish the Performance Goals shall be based on the attainment of specific
levels of performance by the Employee, one or more business segments, units, or
divisions of the Company, or the Company as a whole, and, if so desired by the
Committee, by comparison with a peer group of companies (or a combination of
these), and shall be limited to the following:

•
Cash flow measures (including but not limited to before or after tax cash flow,
cash flow per share, cash flow return on capital, net cash flow or attainment of
working capital levels);

•
Expense measures (including but not limited to overhead cost, research and
development expense, general and administrative expense and improvement in or
attainment of expense levels);

•
Income measures (including but not limited to net income and income before or
after taxes);

•
Operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income, net operating profit after tax,
operating efficiency, production volumes and production efficiency);

•
Return measures (including but not limited to return on capital employed, return
on equity, return on investment and return on assets);

•
Stock price measures (including but not limited to price per share, growth
measures and total stockholder return);

•
Earnings per share (actual or targeted growth);

•
Earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

•
Net earnings;

•
Market share;

•
Debt to equity ratio;

•
Debt reduction;

•
Acquisition of financings;

•
Economic value added (or an equivalent metric);

•
Cash available for distribution;






--------------------------------------------------------------------------------




•
Cash available for distribution per share;

•
Operating income;

•
Margins;

•
Obtaining regulatory approvals;

•
Revenue or sales;

•
Total market value;

•
Reliability;

•
Productivity;

•
Corporate values measures (including but not limited to diversity commitment,
ethics compliance, environmental and safety, product liability claims).

f.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals for Qualified
Performance Awards, it is the intent of this Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation §1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) of the Code, and the Committee in establishing such goals and
interpreting this Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals for Qualified
Performance Awards, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee.

9.
Director Awards.

The Board may grant Director Awards to Nonemployee Directors of the Company from
time to time in accordance with this Paragraph 9. Director Awards may consist of
those listed in this Paragraph 9 and may be granted singly or in combination.
Each Director Award may, in the discretion of the Board, be embodied in a
Director Award Agreement, which shall contain such terms, conditions, and
limitations as shall be determined by the Board in its sole discretion and, if
required by the Board, shall be signed by the Participant to whom the Director
Award is granted and signed for and on behalf of the Company.
a.
Options. A Director Award may be in the form of an Option. The Grant Price of an
Option shall be not less than the Fair Market Value of the Common Stock subject
to such Option on the Grant Date. In no event shall the term of the Option
extend more than 10 years after the Grant Date. Options may not include
provisions that “reload” the option upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any Options
awarded to Participants pursuant to this Paragraph 9, including the Grant Price,
the term of the Options, the number of shares subject to the Option and the date
or dates upon which they become exercisable, shall be determined by the Board.






--------------------------------------------------------------------------------




b.
Stock Appreciation Rights. A Director Award may be in the form of an SAR. On the
Grant Date, the Grant Price of an SAR shall be not less than the Fair Market
Value of the Common Stock subject to such SAR. The exercise period for an SAR
shall extend no more than 10 years after the Grant Date. SARs may not include
provisions that “reload” the SAR upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SARs
awarded to Nonemployee Directors pursuant to this Plan, including the Grant
Price, the term of any SARs, and the date or dates upon which they become
exercisable, shall be determined by the Board.

c.
Stock Awards. A Director Award may be in the form of a Stock Award. Any terms,
conditions, and limitations applicable to any Stock Awards granted to a
Nonemployee Director pursuant to this Plan, including but not limited to rights
to Dividend Equivalents, shall be determined by the Board.

d.
Performance Awards. Without limiting the type or number of Director Awards that
may be made under the other provisions of this Plan, a Director Award may be in
the form of a Performance Award. Any additional terms, conditions, and
limitations applicable to any Performance Awards granted to a Nonemployee
Director pursuant to this Plan shall be determined by the Board. The Board shall
set Performance Goals in its discretion which, depending on the extent to which
they are met, will determine the value and/or amount of Performance Awards that
will be paid out to the Nonemployee Director.

10.
Change of Control. Notwithstanding any other provisions of the Plan, including
Paragraphs 8 and 9 hereof, unless treatment of an Award upon Change of Control
is otherwise expressly addressed in the applicable Award Agreement, in the event
of a Change of Control during a Participant’s employment (or service as a
Nonemployee Director) with the Company or a Participating Employer, followed
within one year by the involuntary termination of employment of such Participant
for any reason other than Cause (or separation from service of such Nonemployee
Director), (i) each Award granted under this Plan to the Participant shall
become immediately vested and fully exercisable and any restrictions applicable
to the Award shall lapse and (ii) if the Award is an Option or SAR and has not
been cancelled pursuant to the terms of the Plan, such Award shall remain
exercisable until the expiration of the term of the Award. Notwithstanding the
foregoing, with respect to any Stock Unit or Restricted Stock Unit or other
Award that vests, pursuant to the terms of the Award Agreement, solely upon a
Change of Control and that constitutes a “nonqualified deferred compensation
plan” within the meaning of Section 409A of the Code, the settlement of such
Award pursuant to this Paragraph 10 shall only occur upon the Change of Control
if such Change of Control constitutes a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5). For purposes of this Paragraph
10, an involuntary termination shall include constructive termination of
employment for good reason, which shall have the meaning set forth in the Award
Agreement or, if not otherwise defined, shall mean the occurrence, without the
Participant’s express written consent, of a material diminution in the
Participant’s employment duties, responsibilities or authority, any material
reduction in the Participant’s base salary or targeted incentive compensation,
or any relocation of the Participant’s principal place of employment as of the
date of the Change of Control of more than 100 miles, following which (i) the
Participant provides written notice of the existence of the condition within 90
days after its existence (ii) the Company and its Affiliates fail to cure the
condition within 30 days after receipt of the notice, and (iii) the Participant
terminates employment within twelve months after the Change of Control.

11.
Non-United States Participants. The Committee may grant Awards to eligible
persons outside the United States under such terms and conditions as may, in the
judgment of the Committee, be necessary or advisable to comply with the laws of
the applicable foreign jurisdictions and, to that end, may establish sub-plans,
modified option exercise procedures, and other terms and procedures.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law, any governing statute, or any other applicable law.






--------------------------------------------------------------------------------




12.
Minimum Vesting. Awards granted after the Effective Date shall be subject to a
minimum vesting period of 12 months from the Grant Date. Notwithstanding the
foregoing, the minimum vesting schedule shall not apply to: (a) Awards that vest
in connection with a Participant’s death, disability, retirement, involuntary
termination not for Cause, or pursuant to Section 10 herein; and (b) Awards with
underlying shares totaling less than five percent of the total number of shares
remaining available for issuance under the Plan pursuant to Section 5
immediately following the Effective Date.

13.
Payment of Awards.

a.
General. Payment made to a Participant pursuant to an Award may be made in the
form of cash or Common Stock, or a combination thereof as the Committee may
determine, and may include such restrictions as the Committee shall determine,
including, in the case of Common Stock, restrictions on transfer and forfeiture
provisions. Any certificates evidencing shares of Restricted Stock (to the
extent that such shares are so evidenced) shall contain appropriate legends and
restrictions that describe the terms and conditions of the restrictions
applicable thereto.

b.
Deferral. With the approval of the Committee and in a manner which is intended
to either (i) comply with Section 409A of the Code or (ii) not cause an Award to
become subject to Section 409A of the Code, amounts payable to U.S. Participants
in respect of Awards may be deferred and paid either in the form of installments
or as a lump-sum payment.

c.
Dividends, Earnings, and Interest. Rights to dividends or Dividend Equivalents
may be extended to and made part of any Stock Award, subject to such terms,
conditions, and restrictions as the Committee may establish. The Committee may
also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and Dividend Equivalents for Stock Awards.

d.
Cash-out of Awards. At the discretion of the Committee, an Award settled under
Paragraph 13(a) may be settled by a cash payment in an amount that the Board
shall determine in its sole discretion is equal to the fair market value of such
Award (which, in the case of an Option or SAR, may be the excess, if any, of the
Fair Market Value of the Common Stock subject to such Award over Grant Price of
such Award).

14.
Option Exercise. The Grant Price of an Option shall be paid in full at the time
of exercise in cash or, if permitted by the Committee and elected by the
optionee, the optionee may purchase such shares by means of tendering Common
Stock or surrendering a separate Award valued at Fair Market Value on the date
of exercise, or any combination thereof (provided that such tendered or
surrendered shares or Award do not result in adverse accounting treatment to the
Company and such shares or Award are not subject to any pledge or security
interest). The Committee shall determine acceptable methods for Participants who
are Employees to tender Common Stock or other Employee Awards. The Committee may
provide for procedures to permit the exercise or purchase of such Awards by use
of the proceeds to be received from the sale of Common Stock issuable pursuant
to an Award. The Committee may also provide that an Option may be exercised by a
“net-share settlement” method for exercising outstanding Options, whereby the
exercise price thereof and/or any tax withholding thereon are satisfied by
withholding from the delivery of the shares as to which such Option is exercised
a number of shares having a fair market value equal to the applicable exercise
price and/or the amount of any tax withholding, canceling such withheld number,
and delivering the remainder. The Committee may adopt additional rules and
procedures regarding the exercise of Options from time to time, provided that
such rules and procedures are not inconsistent with the provisions of this
Paragraph 14.

15.
Taxes. The Company or its designated third party administrator shall have the
right to deduct applicable taxes from any Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore






--------------------------------------------------------------------------------




owned by the holder of the Employee Award with respect to which withholding is
required. If shares of Common Stock are transferred by the Participant to
satisfy tax withholding, such shares must not be subject to any pledge or other
security interest, must not result in adverse accounting treatment to the
Company, and shall be valued based on the Fair Market Value when the tax
withholding is required to be made.
16.
Expatriate Participants. Grants of Awards and payments of Awards made to
expatriate Participants will be, pursuant to the applicable expatriate
assignment policy of the Participating Employer, tax normalized based on typical
income taxes and social security taxes in the expatriate Participant’s home
country relevant to the expatriate Participant’s domestic circumstances.

17.
Amendment, Modification, Suspension, or Termination of the Plan and Awards. The
Board may amend, modify, suspend, or terminate this Plan and any Award made
thereunder at any time and for any reason, except that (i) no amendment or
alteration that would adversely affect the rights of any Participant under any
Award previously granted to such Participant shall be made without the consent
of such Participant and (ii) no amendment or alteration shall be effective prior
to its approval by the shareholders of the Company to the extent such approval
is required by applicable legal requirements or the applicable requirements of
the securities exchange on which the Company’s Common Stock is listed.
Notwithstanding anything herein to the contrary, without the prior approval of
the Company’s shareholders: Options or SARs issued under the Plan will not be
repriced, replaced, or regranted through cancellation or by decreasing the Grant
Price of a previously granted Option or SAR, except as expressly provided by the
adjustment provisions of Paragraph 19, and (ii) Options or SARs may not be
repurchased by the Company for cash or other consideration at a time when the
exercise price under such Options or SARs is less than the Fair Market Value of
the Common Stock subject to such Award.

18.
Assignability. Unless otherwise determined by the Committee and provided in an
Award Agreement or the terms of an Award, no Award or any other benefit under
this Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation, or by the laws of descent and distribution. In the
event that a beneficiary designation conflicts with an assignment by will or the
laws of descent and distribution, the beneficiary designation will prevail. The
Committee may prescribe and include in applicable Award Agreements or the terms
of the Award other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Paragraph 18
shall be null and void.

19.
Adjustments.

a.
The existence of outstanding Awards shall not affect in any manner the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock), or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

b.
In the event of any subdivision or consolidation of outstanding shares of Common
Stock, declaration of a dividend payable in shares of Common Stock or other
stock split, recapitalization or capital reorganization of the Company,
consolidation or merger of the Company with another corporation or entity, the
adoption by the Company of any plan of exchange affecting Common Stock or any
distribution to holders of Common Stock of securities or property (including
cash dividends that the Board determines are not in the ordinary course of
business but excluding normal cash dividends or dividends payable in Common
Stock), the Board shall make such adjustments as it determines, in its sole
discretion, appropriate to (x) the number and kind of shares of Common Stock or
other securities reserved under this Plan and (y)(i) the number and kind of
shares of Common Stock or other securities covered by Awards, (ii) the Grant
Price or other price in respect of such Awards, (iii) the Stock-Based Award
Limitations and (iv) the appropriate Fair Market Value and other price
determinations for such






--------------------------------------------------------------------------------




Awards to reflect such transaction. In the event of a corporate merger,
consolidation, acquisition of assets or stock, separation, reorganization, or
liquidation, the Board shall be authorized (x) to assume under the Plan
previously issued compensatory awards, or to substitute new Awards for
previously issued compensatory awards, including Awards, as part of such
adjustment; (y) to cancel Awards that are Options or SARs and give the
Participants who are the holders of such Awards notice and opportunity to
exercise for 15 days prior to such cancellation; or (z) to cancel any such
Awards and to deliver to the Participants cash in an amount that the Board shall
determine in its sole discretion is equal to the fair market value of such
Awards on the date of such event, which in the case of Options or SARs shall be
the excess, if any, of the Fair Market Value of Common Stock on such date over
the Grant Price of such Award.
c.
Notwithstanding the foregoing: (i) any adjustments made pursuant to Paragraph 19
to Awards that are considered “deferred compensation” within the meaning of
Section 409A of the Code shall be made in a manner which is intended to not
result in accelerated or additional tax to a Participant pursuant to Section
409A of the Code; (ii) any adjustments made pursuant to Paragraph 19 to Awards
that are not considered “deferred compensation” subject to Section 409A of the
Code shall be made in such a manner intended to ensure that after such
adjustment, the Awards either (A) continue not to be subject to Section 409A of
the Code or (B) do not result in accelerated or additional tax to a Participant
pursuant to Section 409A of the Code; and (iii) in any event, neither the
Committee nor the Board shall have the authority to make any adjustments
pursuant to Paragraph 19 to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the Grant Date to be subject thereto as of the Grant Date.

20.
Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Any certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.

21.
Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants under this Plan, any such accounts
shall be used merely as a bookkeeping convenience, including bookkeeping
accounts established by a third party administrator retained by the Company to
administer the Plan. The Company shall not be required to segregate any assets
for purposes of this Plan or Awards hereunder, nor shall the Company, the Board
or the Committee be deemed to be a trustee of any benefit to be granted under
this Plan. Any liability or obligation of the Company to any Participant with
respect to an Award under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement or the
terms of the Award, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.

22.
Right to Employment; Claims to Award. Nothing in the Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company or any
Participating Employer to terminate any Participant’s employment or other
service relationship at any time, or confer upon any Participant any right to
continue in the capacity in which he or she is employed or otherwise serves the
Company or any Participating Employer. Nothing in the Plan confers upon any
Employee or Director of the Company or an Affiliate, or other person, any claim
or right to be granted an Award under the Plan, or, having been selected for the
grant of an Award, to be selected for a grant of any other Award.






--------------------------------------------------------------------------------




23.
Successors. All obligations of the Company under the Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

24.
Governing Law. This Plan and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by mandatory provisions of the Code
or the securities laws of the United States, shall be governed by and construed
in accordance with the laws of the State of Texas without regard to conflicts of
law principles.

25.
Limitation on Parachute Payments. In the event the Award Agreement or any other
agreement between the Participant and a Participating Employer does not contain
any contrary provision regarding the method of avoiding or mitigating the impact
of the golden parachute excise tax under Section 4999 of the Code on the
Participant, then, notwithstanding any contrary provision of this Plan, if the
aggregate present value of all parachute payments payable to or for the benefit
of a Participant, whether payable pursuant to this Plan or otherwise, to the
extent necessary, any Awards under the Plan shall be reduced in order that this
limit not be exceeded, but only if, by reason of such reduction, the net
after-tax benefit to the Participant shall exceed the net after-tax benefit if
such reduction, together with all other reductions of parachute payments
otherwise applicable, were not made. For purposes of this Paragraph 24, the
terms “parachute payment,” “base amount” and “present value” shall have the
meanings assigned thereto under Section 280G of the Code. It is the intention of
this Paragraph 24 to avoid excise taxes on the Participant under Section 4999 of
the Code or the disallowance of a deduction to the Company pursuant to Section
280G of the Code.

26.
Section 409A. It is the intention of the Company that Awards granted under the
Plan either (i) shall not be “nonqualified deferred compensation” subject to
Section 409A of the Code, or (ii) shall meet the requirements of Section 409A of
the Code such that no Participant shall be subject to tax pursuant to Section
409A of the Code in respect thereof, and the Plan and the terms and conditions
of all Awards shall be interpreted accordingly. Notwithstanding any other
provision of the Plan to the contrary, any payments (whether in cash, shares of
Common Stock, or other property) with respect to any Award that constitutes
“nonqualified deferred compensation” subject to Section 409A of the Code, to be
made upon a Participant’s termination of employment shall be made no earlier
than (A) the first day of the seventh month following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) and
(B) the Participant’s death if at the time of such termination of employment the
Participant is a “specified employee,” within the meaning of Section 409A of the
Code (as determined by the Company in accordance with its uniform policy with
respect to all arrangements subject to Section 409A of the Code).

27.
Effective Date. The Plan is restated effective as of the Effective Date.

28.
No Rights as Stockholder. Except as otherwise specifically provided in the Plan
or an Award Agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards until
such time as such shares have been issued or delivered to that person.

29.
Miscellaneous. Pronouns and other words in respect of gender shall be
interpreted to refer to both genders, and the titles and headings of the
sections in the Plan and Award Agreements are for convenience of reference only.
In the event of any conflict, the text of the Plan (or applicable Award
Agreement), rather than such titles and headings, shall control.








--------------------------------------------------------------------------------









Attachment “A”
“Change of Control”
The following definitions apply to the Change of Control provision in Paragraph
10 of the foregoing Plan.
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.
“Associate” shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization, or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
“Beneficial Owner” shall mean, with reference to any securities, any Person if:
a.
such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

b.
such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement, or understanding (whether or not in writing) or upon the exercise
of conversion rights, exchange rights, other rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

c.
such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting, or to inspect corporate books
and records), or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.




A - 1

--------------------------------------------------------------------------------




The terms “beneficially own” and “beneficially owning” shall have meanings that
are correlative to this definition of the term “Beneficial Owner.”
“Board” shall have the meaning set forth in the foregoing Plan.
“Change of Control” shall mean any of the following occurring after the Original
Date:
a.
any Person (other than an Exempt Person) shall become the Beneficial Owner of
50% or more of the shares of Common Stock then outstanding or 50% or more of the
combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 50% or more of the shares of Common Stock or 50% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger, or consolidation, if, following such reorganization,
merger, or consolidation, the conditions described in clauses (i), (ii), and
(iii) of subsection (c) of this definition are satisfied;

b.
individuals who, as of the Original Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Original Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;

c.
the Company shall consummate a reorganization, merger, or consolidation, in each
case, unless, following such reorganization, merger, or consolidation, (i) 50%
or more of the then outstanding shares of common stock of the corporation, or
common equity securities of an entity other than a corporation, resulting from
such reorganization, merger, or consolidation and the combined voting power of
the then outstanding Voting Stock of such corporation or other entity are
beneficially owned, directly or indirectly, by all or substantially all of the
Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock, (ii)
no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 50% or more of the Common Stock then outstanding or 50% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the corporation, or common equity securities of an
entity other than a corporation, resulting from such reorganization, merger, or
consolidation or the combined voting power of the then outstanding Voting Stock
of such corporation or other entity, and (iii) at least a majority of the
members of the board of directors of the corporation, or the body which is most
analogous to the board of directors of a corporation if not a corporation,
resulting from such reorganization, merger, or consolidation were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such reorganization, merger, or consolidation; or

d.
(i) complete liquidation or dissolution of the Company unless such liquidation
or dissolution is approved as part of a plan of liquidation and dissolution
involving a sale or disposition of all or substantially all of the assets of the
Company to a corporation with respect to which, following such sale or other
disposition, all of the requirements of clauses (ii)(A), (B), and (C) of this
subsection (d) are satisfied, or (ii) the Company shall consummate the sale or
other disposition of all or substantially all of the assets of the Company,
other than to a corporation or other entity, with respect to which,





A - 2

--------------------------------------------------------------------------------




following such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock of such corporation, or common equity
securities of an entity other than a corporation, and the combined voting power
of the Voting Stock of such corporation or other entity is then beneficially
owned, directly or indirectly, by all or substantially all of the Persons who
were the Beneficial Owners of the outstanding Common Stock immediately prior to
such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
outstanding Common Stock, (B) no Person (excluding any Exempt Person and any
Person beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 50% or more of the Common Stock then outstanding or 50%
or more of the combined voting power of the Voting Stock of the Company then
outstanding) beneficially owns, directly or indirectly, 50% or more of the then
outstanding shares of common stock of such corporation, or common equity
securities of an entity other than a corporation, and the combined voting power
of the then outstanding Voting Stock of such corporation or other entity, and
(C) at least a majority of the members of the board of directors of such
corporation, or the body which is most analogous to the board of directors of a
corporation if not a corporation, were members of the Incumbent Board at the
time of the initial agreement or initial action of the Board providing for such
sale or other disposition of assets of the Company.
“Common Stock” shall have the meaning set forth in the foregoing Plan.
“Company” shall have the meaning set forth in the foregoing Plan.
“Election Contest” shall mean a solicitation of proxies of the kind described in
Rule 14a‑12(c) under the Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exempt Person” shall mean any of the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any subsidiary of the Company, and
any Person organized, appointed or established by the Company for or pursuant to
the terms of any such plan.
“Exempt Rights” shall mean any rights to purchase shares of Common Stock or
other Voting Stock of the Company if at the time of the issuance thereof such
rights are not separable from such Common Stock or other Voting Stock (i.e., are
not transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of the Original Date or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.
“Exempt Transaction” shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or (b)
any other Person (or Persons) who is (or collectively are) the Beneficial Owner
of shares of Common Stock constituting 1% or more of the then outstanding shares
of Common Stock or Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
“Person” shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.




A - 3

--------------------------------------------------------------------------------




“Voting Stock” shall mean, (i) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.






A - 4